DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
NPL Situ et. al. (IOVS, Vol 49, No 7, July 2008, pg. 2971-2976)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ehrmann (WO 2017/161404 A1).

With regard to claim 1, D1 teaches a method of determining a predisposition to contact lens discomfort in a patient, in at least ([0005], [0091-0093])  said method comprising: determining a detection threshold ([0091]; threshold values may be calculated and used as a threshold value for the patient) of the patient by delivering a cool mechanical stimulus ([0021]; cooled mechanical stimulus) to the cornea ([0005]; corneal) of the patient; optionally applying a series of cool mechanical stimuli to the cornea ([0005]; corneal) of the patient; and classifying the patient as being predisposed to contact lens discomfort if (i) if the detection threshold is at or below a cut-off value predetermined to be associated with predisposition to contact lens discomfort ([0091]). (ii) the patient does not adapt to the series of cool mechanical stimuli ([0021]; cooled), or (iii) the detection threshold is at or below a cut-off value predetermined to be associated with predisposition to contact lens discomfort and the patient does not adapt to the series of cool mechanical stimuli ([0091-0093]; threshold).
	
With regard to claim 2, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches Devices and method for generating a stimulus to evaluate ocular sensitivity, (in at least [0021] and [0091-0093]) applying a series of cool mechanical stimuli ([0021]; cooled, mechanical) to the cornea ([0107]; cornea) of the patient and classifying the patient as 

With regard to claim 3, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches Devices and method for generating a stimulus to evaluate ocular sensitivity, (in at least [0021]) wherein the cool mechanical stimulus is delivered by directing a cool fluid to the cornea ([0107]) of the patient.

With regard to claim 4, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 3, wherein D1 further teaches Devices and method for generating a stimulus to evaluate ocular sensitivity, (in at least [0002]) wherein the cool fluid is a gas (pressurized air).

With regard to claim 5, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 3, wherein D1 further teaches Devices and method for generating a stimulus to evaluate ocular sensitivity, in at least ([0093]; liquid) wherein the cool fluid is a liquid.

With regard to claim 6, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 2, wherein D1 further teaches Devices and method for generating a stimulus to evaluate ocular sensitivity, in at least (Vol 49, No 7, July 2008, Pg. 2971-2976), wherein the cool mechanical stimulus is a 

With regard to claim 7, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 6, wherein D1 further teaches Devices and method for generating a stimulus to evaluate ocular sensitivity, (in at least [0085]), wherein the cool pneumatic stimulus is delivered by a pneumatic esthesiometer (liquid jet).

With regard to claim 8, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 6, wherein D1 further teaches Devices and method for generating a stimulus to evaluate ocular sensitivity, (in at least [0109]) wherein the cool pneumatic stimulus is delivered at about room temperature (temperature adjusting device).

With regard to claim 9, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 6, wherein D1 further teaches Devices and method for generating a stimulus to evaluate ocular sensitivity, (in at least [0021]), wherein the cool pneumatic stimulus is delivered to the cornea ([0107]; corneal) at a controlled flow rate having a temperature ([0014]; temperature controller) of from about 20.degree. C. to 30.degree. C. from an air pulse source ([0002]; pulse of air) located at a controlled spaced-apart distance of from 1 mm to 10 mm ([0045]; 10mm) 

With regard to claim 10, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 6, wherein D1 further teaches Devices and method for generating a stimulus to evaluate ocular sensitivity, (in at least [0021]) wherein the cool pneumatic stimulus (cooled) is delivered as ascending intensities of air pulse flow rates ([0012]; pressure, pulse duration, pulse frequency, pulse delay, etc..), with a pause between deliveries of different air pulse flow rates, until an air pulse flow rate elicits a positive psychophysical response from the patient ([0091]; positive response from the subject), wherein said air pulse flow rate that elicits the positive psychophysical response from the patient is used to determine the patient's detection threshold ([0091]; calculated and used as a threshold value for the patient).

With regard to claim 11, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 6, wherein D1 further teaches Devices and method for generating a stimulus to evaluate ocular sensitivity, (in at least [0091-0093]), wherein the series of cool pneumatic stimuli ([0021]; cooled mechanical) is applied to the cornea ([0107]; corneal) of the patient and the patient is classified as being predisposed to contact lens discomfort if the patient does not adapt to the series of cool pneumatic stimuli ([0005]; discomfort).



With regard to claim 13, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 11, wherein D1 further teaches Devices and method for generating a stimulus to evaluate ocular sensitivity, (in at least [0091-0093]), wherein the series of cool pneumatic stimuli is applied at threshold intensity (threshold setting).

With regard to claim 14, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 11, wherein D1 further teaches Devices and method for generating a stimulus to evaluate ocular sensitivity, in at least (in at least [0091-0093]), wherein the series of cool pneumatic stimuli is applied at suprathreshold intensity (stimulus strength may be increased).

With regard to claim 15, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 11, wherein D1 further teaches Devices and method for generating a stimulus to evaluate ocular sensitivity, in at least (in at least [0091-0093]), wherein the patient is prescribed initial contact lenses after the detection threshold is determined and the series of cool pneumatic stimuli is 

With regard to claim 16, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 15, wherein D1 further teaches Devices and method for generating a stimulus to evaluate ocular sensitivity, (in at least [0005]), further comprising prescribing contact lenses comprising a different design and/or material from the initial contact lenses if the patient does not adapt to the series of cool pneumatic stimuli (describes a system for determining the cause of discomfort to allow better creation of contacts for consumers to then use aka prescribing).

With regard to claim 17, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 2, wherein D1 further teaches Devices and method for generating a stimulus to evaluate ocular sensitivity, in at least ([0091-0093]), wherein the detection threshold or the patient's ability to adapt to the series of cool mechanical stimuli are determined prior to prescribing contact lenses to the patient (determined during testing steps).

With regard to claim 18, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches Devices and method for generating a stimulus to evaluate ocular sensitivity, (in 

With regard to claim 19, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches devices and method for generating a stimulus to evaluate ocular sensitivity, (in at least [0005]), further comprising including the patient as a subject in a clinical trial for a pre-marketed contact lens (contact lens manufacturers).

With regard to claim 20, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches devices and method for generating a stimulus to evaluate ocular sensitivity, (in at least [0091-0093]), wherein classifying the patient comprises inputting results (variability within the results) of the determining step to a system comprising at controller ([0014]; temperature controller) configured to i) receive the results ([0092]); ii) optionally receive data on whether the patient adapts to a series of cool mechanical stimuli administered to an ocular surface of the patient ([0092]); and iii) classify the patient as being predisposed to contact lens discomfort if the patient's detection threshold is below a predetermined cut-off associated with predisposition to contact lens discomfort and/or if the patient does not adapt to the series of cool mechanical stimuli ([0005]).



With regard to claim 22, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 21, wherein D1 further teaches Devices and method for generating a stimulus to evaluate ocular sensitivity, (in at least [0005])wherein the patient is classified as being predisposed to contact lens discomfort and the recommendation for the patient's follow-up management comprises at least one of prescribing a premium lens to the patient, prescribing an ophthalmic drop that promotes ocular comfort, and scheduling a follow-up visit for the patient (may assist in helping individual patients to improve their symptoms and/or provide the contact lens industry with more specific targets to improve their products).

With regard to claim 23, D1 teaches An analysis system, in at least (fig. 1 and [0005], [0021], [0091-0093]) comprising: an esthesiometer comprising a source of fluid ([0085]; liquid jet]), a fluid flow rate controller ([0012]) coupled to the source of fluid (140), a tip (150) coupled to the flow rate controller adapted to deliver a cool mechanical stimulus ([0021]; cooled) to an ocular surface of a patient, and a user input device (210) by which patient responses can be signaled; and a controller (190) in communication 

With regard to claim 24, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 23, wherein D1 further teaches an analysis system, (in at least [0002]) wherein the fluid is a gas, the cooling mechanical stimulus is a cool pneumatic stimulus ([0021]), and the series of cooling mechanical stimuli is a series of pneumatic cooling stimuli ([0021]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on 5712722713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert E. Tallman/Primary Examiner, Art Unit 2872